DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/07/2022 has been entered and fully considered.
Claims 1, 5, and 8-10 have been amended.
Claims 19-20 have been newly added.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Applicant's arguments filed 03/07/2022 regarding the 101 and 103 rejections have been fully considered but they are not persuasive. 
Applicant requests withdrawal of the 101 rejection. The examiner respectfully disagrees. 	Step 1: Claims 1 and 10 are directed to a transportation vehicle and a method, are both one of the statutory categories.
	Step 2A Prong One: the claim recites, inter alia:	“detecting a tire pressure on a wheel of the transportation vehicle”: A person of ordinary skill in the art can mentally process of detecting a tire pressure. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	“detecting an angle of inclination on an axle of the transportation vehicle associated with the wheel”: A person of ordinary skill in the art can mentally process of detecting a wheel inclination. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	“detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination of the axle”: A person of ordinary skill in the art can mentally process of detecting of a wheel inclination. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	“determining an emergency braking maneuver of the transportation vehicle to be performed automatically by the transportation vehicle based on the emergency situation”: A person of ordinary skill in the art can mentally process of determining a braking maneuver based on an emergency situation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.	Step 2A Prong Two: This judicial exception is not integrated into a practical application. The limitations involve the mere gathering of data, which is insignificant extra-solution activity. See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “tire pressure sensor”, “inclination sensor” and “control unit” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.	Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations treated are directed to the well-understood, routine, and conventional activity of gathering and transferring information.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as perform an abstract idea. See MPEP 2106.05(f). The additional element of the “tire pressure sensor”, “inclination sensor” and “control unit” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
		***Examiner Notes: The subject matter of claims 8 and 17 prove to overcome the current 101 rejection because they provide the aspect of actually performing the emergency braking maneuver of the transportation vehicle based on the emergency situation and not just determining the emergency braking maneuver to be performed.***
Applicant argues that Shima fails to teach the claimed feature of "detecting an angle of inclination of an axle", recited in claim 1. The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. 		Applicant first relies on Shima not using the TPMS sensor based on inaccuracy, see page [6] of the remarks. Examiner would like to indicate that the Shima reference does not disclose that the TPMS is inaccurate for detection of the inclination of the wheel but just the wheel position. The TPMS is still used, which has the inclination sensor inside, to detect the inclination angle of the tire (wheel). The claim limitation just states that the angle of the inclination is detected, which Shima provides with an inclination angle sensor. Paragraphs [0105-0107] of the Shima reference disclose that the wheel position is identifying using another method, however the TPMS sensor is still involved, because it is needed because of the inclination angle sensor, see paragraph [0104].	Applicant secondly relies on Shima disclosing the TPMS sensor in the wheel and measures each time the sensor cycles to the top of the wheel, see page [6] of the remarks. This aspect has does not involve the inclination sensor. The inclination sensor within the TPMS sensor provides the inclination angle of the tire regardless if the sensor cycles the top of the wheel or not. 	With that said, Examiner would like to point to paragraph [0104] of the Shima reference where it states that “tire air pressure monitor devices an inclination sensor was also provided in the TPMS sensors”.	This indicates that a inclination sensor is provided within the TPMS sensor and will detect inclination angle of the tire. 	Wei was introduced to teach the emergency braking based on an emergency situation regarding the tire pressure and tire inclination, because once the tire pressure decelerates the system will know that the tire has burst and needs to control the braking. 	Therefore, Shima and Wei do teach "detecting an angle of inclination of an axle" and as such meets the scope of the claimed subject matter.
Applicant’s amendments and arguments to claims 2, 5, 8, 11, and 14 have overcome the 112(b) rejections raised in the previous action; therefore the 112(b) rejections are hereby withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
control unit to perform in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
control unit - Figure 1 - item 16, paragraph 0036
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 10 are directed to the abstract idea of mental processes.  The claim(s) recite determining an emergency braking maneuver based on receiving information which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to determining an emergency braking maneuver based on receiving information without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-7, 9-16, and 18-20 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241) in view of Wei et al. (USPGPub 2017/0066421).	As per claim 1, Shima discloses a transportation vehicle, comprising: 	a tire pressure sensor for detecting a tire pressure on a wheel of the transportation vehicle (see at least paragraph 0033; wherein The TPMS sensor 2 is equipped with a pressure sensor (tire air pressure detection means) 2a, an accelerometer (G sensor) 2b, a sensor control unit (sensor CU) 2c, a transmitter 2d, and a button cell 2e. The pressure sensor 2a detects the air pressure (kPa) in the tire); 	an inclination sensor for detecting an angle of inclination on an axle of the transportation vehicle associated with the wheel (see at least paragraph 0104; wherein an inclination sensor was also provided in the TPMS sensors, and the wheel position of the TPMS sensors was determined using the relationship between the wheel position of the TPMS sensors and the inclination angle). Shima does not explicit mention a control unit configured to perform a method for an emergency response to a loss of tire pressure of the transportation vehicle that includes detecting tire pressure of a wheel of the transportation vehicle, detecting an angle of inclination of the axle of the transportation vehicle associated with the wheel, detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination of the axle, and determining an emergency braking maneuver of the transportation vehicle to be performed automatically by the transportation vehicle based on the emergency situation.  	However Wei does disclose:	a control unit configured to perform a method for an emergency response to a loss of tire pressure of the transportation vehicle that includes detecting tire pressure of a wheel of the transportation vehicle (see at least paragraph 0022; wherein the controller 1 sends a signal control instruction of turning on hazard warning flashers to the vehicle body controller 6 when receiving a tire burst signal detected by the tire pressure sensor 2, the vehicle body controller 6 controls turn-on of the hazard warning flashers. When the controller 1 sends a tire burst graded braking control instruction, the controller 1 sends a control instruction of turning on brake lamps to the vehicle body controller 6, and the vehicle body controller turns on the brake lamps when the vehicle carries out tire burst graded braking), detecting an angle of inclination of the axle of the transportation vehicle associated with the wheel (see at least paragraph 0022; wherein the graded braking control device for vehicle tire burst includes a tire pressure sensor 2 used for detecting a tire pressure state of a tire, a stability detection module used for detecting a stability state of the present vehicle…see at last paragraph 0030; wherein stability state signal includes the steering wheel rotation angle information, the actual value of the vehicle yaw velocity), detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination of the axle (see at least paragraph 0022; wherein the graded braking control device for vehicle tire burst includes a tire pressure sensor 2 used for detecting a tire pressure state of a tire, a stability detection module used for detecting a stability state of the present vehicle…see at last paragraph 0030; wherein stability state signal includes the steering wheel rotation angle information, the actual value of the vehicle yaw velocity), and determining an emergency braking maneuver of the transportation vehicle to be performed automatically by the transportation vehicle based on the emergency situation (see at least paragraph 0024; wherein the controller 1 compares the first deceleration value with the second deceleration value, and uses the smaller deceleration value as the tire burst graded braking control instruction, and the controller 1 sends the control instruction to the ESC 5 to control the vehicle to brake at the smaller deceleration value).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wei with the teachings as in Shima. The motivation for doing so would have been to ensure quick and stable braking of a tire burst vehicle, and avoid rear-end collision between a follower vehicle and the tire burst vehicle, see Wei paragraph 0005.	As per claims 4 and 13, Wei discloses wherein a transportation vehicle environment is monitored by an environment sensor (see at least paragraph 0028; wherein the controller 1, according to the braking distance of the present vehicle and the braking distance of the follower vehicle as well as the original distance between the two vehicles obtained by the radar sensor 3, can obtain the distance between the vehicles after if they stop by braking according to a computational formula), wherein the transportation vehicle environment is taken into account when determining the emergency braking maneuver of the transportation vehicle (see at least paragraph 0022; wherein the graded braking control device for vehicle tire burst includes a tire pressure sensor 2 used for detecting a tire pressure state of a tire, a controller 1, a radar sensor 3 used for detecting a travelling state of a follower vehicle relative to the present vehicle).  	As per claims 5 and 14, Wei discloses wherein an emergency stop position is identified by environment sensors and/or a position detection unit of the transportation vehicle (see at least paragraph 0022; wherein a radar sensor 3 used for detecting a travelling state of a follower vehicle relative to the present vehicle).  	As per claims 6 and 15, Shima and Wei disclose wherein slipping of the wheel is detected and the slip is taken into account (see at least paragraph 0101; wherein Shima discloses while the vehicle is traveling, the rotation speed of the wheels will differ due to the difference between the inside and the outside wheels when cornering, as well as the locking or slippage of a wheel and the differences in the air pressure of the tire) when determining the emergency braking maneuver (see at least paragraph 0024; wherein Wei discloses the controller 1 compares the first deceleration value with the second deceleration value, and uses the smaller deceleration value as the tire burst graded braking control instruction, and the controller 1 sends the control instruction to the ESC 5 to control the vehicle to brake at the smaller deceleration value).  	As per claims 8 and 17, Wei discloses wherein the transportation vehicle is designed for autonomous driving, the control unit further configured to automatically perform the emergency braking maneuver (see at least paragraph 0034; wherein the controller 1 controls the alarm device 8 to give a prompt that the vehicle has been automatically braked).  	As per claims 9 and 18, Wei discloses wherein the control unit is further configured to: issue a visual warning signal to road users (see at least paragraph 0022; wherein the controller 1 sends a signal control instruction of turning on hazard warning flashers to the vehicle body controller 6 when receiving a tire burst signal detected by the tire pressure sensor 2, the vehicle body controller 6 controls turn-on of the hazard warning flashers), and send an emergency signal to road users and/or to a central control center (see at least paragraph 0022; wherein when the controller 1 sends a tire burst graded braking control instruction, the controller 1 sends a control instruction of turning on brake lamps to the vehicle body controller 6, and the vehicle body controller turns on the brake lamps when the vehicle carries out tire burst graded braking).  	As per claim 10, Shima discloses a method for an emergency response to a loss of tire pressure of a transportation vehicle, the method comprising: 	detecting tire pressure of a wheel of the transportation vehicle (see at least paragraph 0033; wherein The TPMS sensor 2 is equipped witha pressure sensor (tire air pressure detection means) 2a, an accelerometer (Gsensor) 2b, a sensor control unit (sensor CU) 2c, a transmitter 2d, and abutton cell 2e. The pressure sensor 2a detects the air pressure (kPa) in thetire); 	detecting an angle of inclination of an axle of the transportation vehicle associated with the wheel (see at least paragraph 0104;wherein an inclination sensor was also provided in the TPMS sensors, and the wheelposition of the TPMS sensors was determined using the relationship between thewheel position of the TPMS sensors and the inclination angle). Shima does not explicitly mention detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination of the axle; and determining an emergency braking maneuver of the transportation vehicle to be automatically performed by the transportation vehicle based on the emergency situation.  	However Wei does disclose:	detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination of the axle (see at least paragraph 0022; wherein the graded braking control device for vehicle tire burst includes a tire pressure sensor 2 used for detecting a tire pressure state of a tire, a stability detection module used for detecting a stability state of the present vehicle…see at last paragraph 0030; wherein stability state signal includes the steering wheel rotation angle information, the actual value of the vehicle yaw velocity); and 	determining an emergency braking maneuver of the transportation vehicle to be automatically performed by the transportation vehicle based on the emergency situation (see at least paragraph 0024; wherein the controller 1 compares the first deceleration value with the second deceleration value, and uses the smaller deceleration value as the tire burst graded braking control instruction, and the controller 1 sends the control instruction to the ESC 5 to control the vehicle to brake at the smaller deceleration value).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wei with the teachings as in Shima. The motivation for doing so would have been to ensure quick and stable braking of a tire burst vehicle, and avoid rear-end collision between a follower vehicle and the tire burst vehicle, see Wei paragraph 0005.

Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241), in view of Wei et al. (USPGPub 2017/0066421), and further in view of Kimoto (USPGPub 2012/0095632).	As per claims 2 and 11, Shima and Wei do not explicitly mention wherein a displacement of an eccentric element is monitored to detect the angle in inclination on the axle.	However Kimoto does disclose:	wherein a displacement of an eccentric element is monitored to detect the angle in inclination on the axle (see at least paragraph 0026; wherein the brake ECU 4 detects an inclination angle of the subject vehicle with respect to a horizontal plane based on detection values of an acceleration sensor that detects accelerations of the subject vehicle in an X-axis direction, a Y-axis direction, and a Z-axis direction).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kimoto with the teachings as in Shima and Wei. The motivation for doing so would have been to provide a secondary detection of the inclination to ensure indicating a safety issue.

Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241), in view of Wei et al. (USPGPub 2017/0066421), and further in view of Rath et al. (USPGPub 2018/0089911).	As per claims 3 and 12, Shima and Wei do not explicitly mention wherein the detection of the emergency situation is validated.	However Rath does disclose:	wherein the detection of the emergency situation is validated (see at least paragraph 0107; wherein autonomous Emergency Braking (AEB), an automation feature with automation level-2 is validated utilizing system and method realized in accordance with implementations).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rath with the teachings as in Shima and Wei. The motivation for doing so would have been to provide performance and safety measures for the vehicle, see Rath paragraph 0107.

Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241), in view of Wei et al. (USPGPub 2017/0066421), and further in view of Katayama et al. (USPGPub 2019/0077430).	As per claims 7 and 16, Shima and Wei do not explicitly mention wherein instructions are issued to a driver of the transportation vehicle to perform the emergency braking maneuver via a display unit.	However Katayama does disclose:	wherein instructions are issued to a driver of the transportation vehicle to perform the emergency braking maneuver via a display unit (see at least paragraph 0157; wherein this emergency stop control includes, in addition to the control of actuating an emergency brake by actually driving the brake mechanism 27, the processing for displaying a message instructing an emergency stop to a driver on the display apparatus 24).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Katayama with the teachings as in Shima and Wei. The motivation for doing so would have been to provide instructions to the driver when and how to stop the vehicle for safety of the vehicle and its passengers.

Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241), in view of Wei et al. (USPGPub 2017/0066421), and further in view of Massoni et al. (USPGPub 2008/0262784).	As per claims 19 and 20, Shima and Wei do not explicitly mention wherein the correlation comprises the angle of inclination exceeds a predefined angle and the tire pressure is below a predefined tire pressure.	However Massoni does disclose:	wherein the correlation comprises the angle of inclination exceeds a predefined angle and the tire pressure is below a predefined tire pressure (see at least paragraph 0037; wherein monitoring tire pressures of a vehicle by means of a device as defined above, the method comprises the following steps: [0038] calculating respective inclinometer histories for the angles of inclination of two axle axes; [0039] calculating a deviation indicator from at least two inclinometer histories; and [0040] when the value of the indicator exceeds, in absolute value, a non-zero threshold, the sign of the indicator is used to determine a tire that is under-inflated or a set of tires that are suspect.).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Massoni with the teachings as in Shima and Wei. The motivation for doing so would have been to detect under-inflation quickly, and in any event before the tire becomes damaged, see Massoni paragraph 0035.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2008/0262784 – Provides the device (12A, 12B) comprises first and second inclinometers (IT1, IR1; IT2, IR2) carried by first and second axles (T1, R1; T2, R2). The inclinometers are designed to measure respective angles of inclination of the first and second geometrical axes of the axles passing through the centers of the wheels carried by each of the axles, about an axis of inclination (ITL; IRL) parallel to a first direction. The device (12A, 12B) includes calculation means (18) suitable for calculating, over a given time interval, a history of an angle of inclination, referred to as an inclinometer history, in particular for each angle of inclination of the first and second axle axes. The device includes means (20) for calculating an indicator from at least two inclinometer histories, referred to as a deviation indicator, which indicator serves to compare the inclinometer histories, in particular the inclinometer histories for the angles of inclination of the first and second axles.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662